Exhibit 10.3 GUARANTY AGREEMENT THIS GUARANTY AGREEMENT dated as of February27, 2013, (together with any amendments or supplements hereto, this  Guaranty Agreement ), by WISCONSIN SPECIALTY PROTEIN, LLC , a Wisconsin limited liability company (herein whether singular or plural referred to as  Guarantor ), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, as Administrative Agent ( Administrative Agent ) for itself and the lenders (collectively,  Lenders ) who are or may become a party to the Loan Agreement defined in RecitalA below. W I T N E S S E T H : A.Pursuant to that certain Amended and Restated Loan Agreement (as it may be amended, modified, restated or supplemented from time to time, the  Loan Agreement ) dated as of March 21, 2012, by and among Administrative Agent, Lenders, OMEGA PROTEIN CORPORATION , a Nevada corporation, and OMEGA PROTEIN, INC. , a Virginia corporation (collectively, the  Obligor ), Lenders made certain Loans to Obligor. B.Pursuant to Section 7.19 of the Loan Agreement, upon the acquisition of any new direct or indirect Domestic Subsidiary by Obligor, Obligor shall cause such Domestic Subsidiary to become a Guarantor. C.Guarantor is a Domestic Subsidiary of Obligor acquired on February 27, 2013. NOW, THEREFORE, in consideration of the premises and of other good and valuable consideration and to induce Lenders at their option, at any time or from time to time to loan monies or extend financial accommodations, with or without security, to or for the account of Obligor and at the special instance and request of Lenders, Guarantor hereby covenants and agrees with Lenders, as follows: ARTICLE I GENERAL TERMS Section 1.01 Terms Defined Above . As used in this Guaranty Agreement, the terms Administrative Agent, Guarantor, Guaranty Agreement, Lenders, Loan Agreement, and Obligor shall have the meanings indicated above. Section 1.02 Terms Defined in the Loan Agreement . All other terms used herein which are defined in the Loan Agreement shall have the same meaning herein unless the context otherwise requires. Such terms include, without limitation,  Affiliate
